Title: From Benjamin Franklin to Barbeu-Dubourg, 19 June 1778
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


Dear Sir
Passy, June 19. 1778
The great Point is to obtain the Consent of this Government to the making such an Equipment as is proposed. We apply’d yesterday for that Consent, and hope to have an Answer today. If favourable, your friend shall be gratified with a Commission immediately, on giving the necessary Security to observe our naval Regulations, and not to commit hostilities against any Nation but the English. I am ever, my dear Friend, Yours most affectionately
B Franklin
Mr Dubourg
Notations in different hands: To M. Dubourg 19 June 78. from B. Franklin / M. Franklin est bien faché de le malheureux Evenement qu’empeche
